Citation Nr: 1401585	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  13-10 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder, generalized anxiety disorder, obsessive-compulsive disorder, and substance abuse (hereinafter "PTSD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to July 1964 and from May 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had a Travel Board Hearing before the undersigned Veterans Law Judge in August 2013.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas such as family relations, judgment, and mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.



CONCLUSION OF LAW

The criteria for entitlement to a 70 percent disability evaluation for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in February 2011.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in February 2011 and February 2013.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  

The Veteran had a VA Travel Board Hearing in August 2013 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012). 

Merits Analysis

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.
The Board is to consider the Global Assessment of Functioning ("GAF") scores that have been reported during the rating period for consideration.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks; or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). 

The Veteran presented with PTSD in December 2010.  A VA treatment record reveals he had 2-3 Vietnam flashbacks per month, avoided contact with large groups, and rarely socialized.  He had a decreased ability to deal with stress, thoughts of "drastic action" towards people who irritated him, problems with concentration, and obsessional rituals.  While he had no specific suicide plans, he had thoughts of suicide over the previous six months.  He was assigned a GAF score of 60.
 
The Veteran was afforded a VA examination in February 2011.  He presented with severe anxiety and depression, and he reported consuming 18 alcoholic drinks per week.  He reported incidents of road rage, but did not present with suicidal or homicidal ideation.  As in December 2010, he presented with obsessive/ritualistic behavior.  He displayed hypervigilance and feelings of detachment from others.  He was employed at a hospital print shop.  Less than two months after being assigned a GAF score of 60, he was assigned a GAF score of 50.  The examiner found the Veteran did not have total occupational and social impairment due to his PTSD, but did present with an occasional decrease in his ability to perform occupational tasks due to it.

The Veteran attended counseling through the Topeka VA Medical Center in 2012.  In April, he was noted to "struggle" with his temper and violent thoughts.  In May, he reported having "unsafe coping," as he struggled with anger and violent thoughts.  Notably, in August and November, he reported suicidal ideation.  The Veteran's struggles continued through 2012 and into 2013, particularly in the context of road rage.  

The Veteran was afforded a second VA examination in February 2013.  The examiner diagnosed him with PTSD, major depressive disorder, obsessive-compulsive disorder, and alcohol abuse.  His PTSD resulted in hypervigilance and irritability, while his depression resulted in suicidal ideation and lack of energy.  The examiner found he had occupational and social impairment in most areas, but he did not have total impairment.  He continued to be employed at a hospital print shop.  The examiner also found he had: suicidal ideation, obsessional rituals, flattened affect, impaired judgment, difficulty in establishing and maintaining work and social circumstances, and difficulties in adapting to stressful situations.  He was assigned a GAF score of 45.

A February 2013 VA treatment record shows the Veteran had severe depression.

The Board concludes that while the Veteran's symptoms clearly meet the criteria for a 50 percent evaluation, he has also demonstrated numerous psychiatric behaviors that, with the benefit of the doubt in his favor, support a 70 percent rating for the appellate period.  

The evidence, however, also reveals the Veteran's symptoms do not rise to the criteria for a 100 percent rating.  The Veteran has maintained employment at the hospital print shop.  Also, although socially isolated, he has a working relationship with his wife.  Additionally, neither of the two VA examiners found the Veteran to have total occupational and social impairment.  


Extra-Schedular

The Board finds there is no basis for referral for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2012).  The Veteran has not presented any evidence that his PTSD results in a unique disability that is not addressed by the rating criteria.  The predominant symptomatology the Veteran experiences as a result of his PTSD are already contemplated and compensated for by the current rating criteria.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 


ORDER

An initial 70 percent rating for PTSD is granted, subject to the regulations governing monetary benefits.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


